 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIENGKHAM SINGANONH,                             No. 2:18-CV-0159-WBS-DMC-P
12                      Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    SUSANVILLE PRISON, et al.,
15                      Defendants.
16

17                 Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is Plaintiff’s complaint (ECF No. 18). Plaintiff

19   claims Defendants violated his First Amendment right to access courts when they denied him the

20   ability to make copies of non-legal documents allegedly needed for his appeal.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
 1                        I. SCREENING REQUIREMENT AND STANDARD

 2                  The Court is required to screen complaints brought by prisoners seeking relief

 3   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

 4   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

 5   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

 6   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

 7                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 8   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 9   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

10   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

11   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

12   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

13   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

14   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

15   omitted).

16                  Prisoners proceeding pro se in civil rights actions are entitled to have their

17   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

18   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

19   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

20   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation
21   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

22   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

23   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

24   omitted); Moss, 572F.3d at 969.

25   ///

26   ///
27   ///

28   ///
                                                         2
 1                                  II. PLAINTIFF’S ALLEGATIONS

 2                  Plaintiff names four Defendants: (1) Susanville Prison, (2) K. Langslet, (3) S.

 3   Cagle, and (4) Smith. Plaintiff alleges that Defendants violated his First Amendment right to

 4   access Courts by depriving him the ability to make copies of non-legal documents Plaintiff

 5   alleges are needed to proceed with his appeal.

 6

 7                                             III. ANALYSIS

 8                  The Eleventh Amendment prohibits federal courts from hearing suits brought

 9   against a state both by its own citizens, as well as by citizens of other states. See Brooks v.

10   Sulphur Springs Valley Elec. Coop., 951 F.2d 1050, 1053 (9th Cir. 1991). This prohibition

11   extends to suits against states themselves, and to suits against state agencies. See Lucas v. Dep’t

12   of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam); Taylor v. List, 880 F.2d 1040, 1045 (9th

13   Cir. 1989). A state’s agency responsible for incarceration and correction of prisoners is a state

14   agency for purposes of the Eleventh Amendment. See Alabama v. Pugh, 438 U.S. 781, 782

15   (1978) (per curiam); Hale v. Arizona, 993 F.2d 1387, 1398-99 (9th Cir. 1993) (en banc).

16                  The Eleventh Amendment also bars actions seeking damages from state officials

17   acting in their official capacities. See Eaglesmith v. Ward, 73 F.3d 857, 859 (9th Cir. 1995); Pena

18   v. Gardner, 976 F.2d 469, 472 (9th Cir. 1992) (per curiam). The Eleventh Amendment does not,

19   however, bar suits against state officials acting in their personal capacities. See id. Under the

20   doctrine of Ex Parte Young, 209 U.S. 123 (1908), the Eleventh Amendment does not bar suits for
21   prospective declaratory or injunctive relief against state officials in their official capacities. See

22   Armstrong v. Wilson, 124 F.3d 1019, 1025 (9th Cir. 1997). The Eleventh Amendment also does

23   not bar suits against cities and counties. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690

24   n.54 (1978).

25                  Here, Plaintiff’s claim against Susanville Prison is a claim against a state prison.

26   Because state prisons enjoy Eleventh Amendment immunity this claim cannot proceed against
27   Susanville Prison. Allison v. Cal. Adult Auth., 419 F.2d 822, 823 (9th Cir.1969) (applying

28   Eleventh Amendment bar to suits against state prisons). Amending the complaint would not
                                                         3
 1   change the immunity provided to this Defendant and thus amendment would be futile. Thus, this

 2   Court recommends Plaintiff’s claim’s against Susanville State Prison be dismissed and Susanville

 3   State Prison be terminated as a defendant in this case because it does not appear possible that the

 4   deficiencies identified herein can be cured by amending the complaint. See Lopez v. Smith, 203

 5   F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc).

 6                  Plaintiff’s claims against the remaining named defendants are addressed by

 7   separate order issued herewith.

 8

 9                                          IV. CONCLUSION

10                  Based on the foregoing, the undersigned recommends Plaintiff’s claims related to

11   Susanville State Prison be dismissed and Susanville be terminated as a defendant in this case.

12                  These findings and recommendations are submitted to the United States District

13   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

14   after being served with these findings and recommendations, any party may file written

15   objections with the court. Responses to objections shall be filed within 14 days after service of

16   objections. Failure to file objections within the specified time may waive the right to appeal. See

17   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

18

19   Dated: April 22, 2019
                                                            ____________________________________
20                                                          DENNIS M. COTA
21                                                          UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28
                                                        4
